DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Oath/Declaration
2.    The oath/declaration filed on 06/10/2020 is acceptable.
                                                              Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
4.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 06/10/2020.
                                                    Examiner’s Amendment

5.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:
       The new title has been replaced by -- DISPLAY APPARATUS HAVING A NON-QUADRANGULAR SHAPE --.
                                Examiner’s Statement of Reasons for Allowance
6.     Claims 1-25 are allowed.
7.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a display apparatus comprising a first load compensation capacitor adjacent to an end portion of the first signal line and an end portion of the first voltage line; a test circuit outside the display area; an output line electrically connected to the test circuit; and a connection portion configured to electrically connect the output line, the first signal line, and an electrode of the first load compensation capacitor to each other, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-13 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches a display apparatus comprising a load compensation capacitor outside the display area and adjacent to the first signal line, the load compensation capacitor comprising a first electrode and a second electrode; a connection portion between the first signal line and the load compensation capacitor, the connection portion being configured to connect the first signal line to the load compensation capacitor; a test circuit outside the display area; and an output line configured to electrically connect the test circuit to the connection portion, in combinations with the other limitations as cited in the independent claim 14.
        Claims 15-25 are directly or indirectly depend on the independent claim 14.
                                                         Cited Prior Arts
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hayashi (U.S. Publication No. 2006/0195736 A1), Umezaki (U.S. Publication No. 2009/0224245 A1) and PARK et al. (U.S. Publication No. 2019/0197965 A1).
                                                              Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892